Citation Nr: 9920655	
Decision Date: 07/26/99    Archive Date: 08/03/99

DOCKET NO.  96-25 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 

INTRODUCTION

The veteran had active service from July 1968 to June 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1994 rating decision of the San Juan, 
Puerto Rico Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied service connection for a 
neuropsychiatric condition claimed as PTSD.  The case was 
subsequently transferred to the St. Petersburg RO.  A hearing 
was held in May 1999 at the RO, before C.W. Symanski, who is 
the member of the Board rendering the determination in this 
claim and was designated by the Chairman to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b).  


REMAND

The veteran claims he has PTSD related to stressors he 
experienced during his service in Vietnam from June 1969 to 
June 1970.  Because his claim for service connection for PTSD 
is well grounded, the VA has a duty to assist the veteran in 
the development of facts pertaining to his claim.  38 
U.S.C.A. § 5107(a) (West 1991 & Supp. 1999); 38 C.F.R. § 
3.103(a) (1998); Gaines v. West, 11 Vet.App. 353 (1998).  The 
U.S. Court of Appeals for Veterans Claims (Court) has held 
that the duty to assist the veteran in obtaining and 
developing available facts and evidence to support his claim 
includes obtaining medical records to which he has referred 
and obtaining adequate VA examinations.  The Court also 
stated that the Board must make a determination as to the 
adequacy of the record.  Littke v. Derwinski, 1 Vet. App. 90 
(1990).

In order to establish service connection for PTSD, there must 
be medical evidence establishing a clear diagnosis of the 
condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link established 
by medical evidence between current symptomatology and the 
claimed inservice stressor.  38 C.F.R. § 3.304(f).  

VA medical center (VAMC) treatment records dated in September 
and December 1996 showed a diagnosis of PTSD based on the 
veteran's reported Vietnam experiences.  The record reflects 
that the veteran has pointed to several in-service stressor 
events as the cause of his PTSD.  In an October 1993 
statement he reported that he was a cook in Vietnam, but was 
at an airbase in a very dangerous zone, called Pleiku.  He 
claimed they were attacked and hit heavily every day and 
night.  

In May 1999 he testified that during his service in Vietnam, 
he was assigned to "Dragon Mouth" which was in Pleiku, and 
the helicopter base that he was on was hit with rocket and 
mortar attacks at night.  He claimed that although he was a 
cook, he had to augment his duties as a cook, 5 or 6 times, 
by having to return fire during the night attacks.  He used a 
recoilless rifle.  He also claimed that he witnessed a fellow 
service member, Spec. IV Prater, being burned by gasoline in 
an accident involving cooking equipment.  He claimed he was 
afraid of the cooking equipment because of its potential to 
blow up.

It appears the RO has not made efforts to verify the 
veteran's alleged Vietnam stressors through the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR), and 
in the judgment of the Board such should be accomplished as 
part of the VA's duty to assist him with his claim.  Although 
the veteran has not provided much specific information as to 
the alleged stressors, the Board notes that the question of 
whether the stressors may be corroborated is a matter to be 
determined by the USASCRUR.

In addition to verifying stressors, on remand the RO should 
secure any recent psychiatric treatment records.  Murincsak 
v. Derwinski, 2 Vet.App. 363 (1992).  

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should prepare a summary of 
the veteran's reported stressors, based 
upon his October 1993 statement and his 
testimony in May 1999.  This summary, and 
all associated documents including 
service personnel records, should be sent 
to the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) at 
7798 Cissna Road, Springfield, Virginia 
22150.  They should then be requested to 
provide any information which might 
corroborate the veteran's alleged 
stressors.  All records obtained should 
be associated with the claims folder.

2.  The RO should ask the veteran to 
identify (names, addresses, dates) all 
sources of VA or non-VA psychiatric 
treatment since January 1997.  The RO 
should obtain copies of the related 
medical records, to include any Vet 
Center treatment records.

3.  Thereafter, if verification of any 
stressor(s) is provided, the RO should 
have the veteran undergo another VA 
psychiatric examination.  The claims 
folder should be provided to and reviewed 
by the examiner prior to the examination 
so that the pertinent aspects of the 
veteran's military and medical history 
may be reviewed.  Any diagnosis of PTSD 
should be in accordance with DSM-IV.  If 
PTSD is diagnosed, the examiner must 
specify for the record the stressors 
which support a diagnosis of PTSD and the 
evidence relied upon to determine the 
existence of the stressors.  Such tests 
as the examiner deems necessary should be 
performed, to include psychological 
testing.  The clinical findings and 
reasons upon which the opinion is based 
should be clearly set forth.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the foregoing 
development has been completed in full.  
When the requested development is fully 
completed, the RO should readjudicate the 
veteran's claim.  If action taken remains 
adverse to the veteran, he and his 
representative should be provided a 
supplemental statement of the case and a 
reasonable period for response thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  The purpose of this 
REMAND is to obtain additional information and to ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


